DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding the drawing objection have been fully considered and: are persuasive regarding the labyrinth guide the spool device.  The objections are withdrawn.
Applicant’s arguments, regarding the 112B rejections have been fully considered and: are persuasive regarding the labyrinth guide the spool device. The rejections are withdrawn.
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. Applicant’s arguments regarding the multiplicity of shafts and transfer arms ignore the precedential case law St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Upon examining the device, it can be seen that the shafts and transfer arms do not interact with the other shafts and transfer arms – there are merely duplicates of the same structure.  Whether there was 1 of each or 50, the actual shaft and transfer arm would not be altered. As such, the rejection is upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 and any subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the limitation “or when the transfer arm detaches from the film bag” renders the claim indefinite because it is unclear whether the limitations following the phrase “or” are part of the claimed invention.  See MPEP § 2173.05(d).  In the interest of compact prosecution, the Examiner will not give weight to the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wild, (US 3955334) in view of Bianchi, (US 20170283103).

Regarding claim 1, Wild discloses; An apparatus for feeding film bags to a filling machine comprising:
(Fig. 1, magazine 10);

for providing the film bags (Fig. 1, pouches 11);

film bag holders (Fig. 1, receiving pocket 24) positionable below the magazine shafts for receiving film bags and transporting the received film bags;

a transfer arm (Fig. 1, lever arm 15) is further configured to transferring the grasped film bag (Fig. 1, beverage pouches 11) to the film bag holder (Fig. 1, receiving pocket 24) positioned below the magazine shaft , and wherein each film bag holder  (Fig. 1, receiving pocket 24) is associated with one of the parallel arranged magazine shafts.

Wild does not explicitly disclose; “a plurality of parallel arranged magazine shafts”.

a plurality of transfer arms are configured to grasp a film bag in one of the parallel arranged magazine shafts, wherein each of the plurality of transfer arms is assigned to one of the plurality of parallel arranged magazine shafts, wherein each of the plurality of

Wild discloses the claimed invention except for having a plurality of magazine shafts, and further a plurality of transfer arms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple shafts and corresponding arms, since it has been held that mere duplication of the essential Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph [0006] and [0040], applicant has not disclosed any criticality for the claimed limitations.

Alternatively, Bianchi teaches; a plurality of parallel arranged magazine shafts (Fig. 2, magazines, 60).  A plurality of transfer arms (Fig. 2, first feeding means, 3).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of Wild by utilizing multiple magazine shafts and transfer arms as taught by Bianchi, thereby combining prior art elements to achieve a predictable result.  The benefits of multiplying the number of magazines is that the production output can be increased relative to the number of magazine shafts. 

Regarding claim 2, the modified Wild further discloses: each of the transfer arms (Fig. 1, lever arm 15) comprises at least one suction device (Fig. suction device 13) for sucking the film bag.

Regarding claim 3, the modified Wild further discloses: each of the suction devices (Fig. 1, suction device 13) is configured to suck partial area (the area under the suction device 13) of a film bag (Fig. 1, beverage pouches 11).

Regarding claim 4, the modified Wild further discloses: the transfer arms (Fig. 1, lever arm 15) are configured to be rotatable around a common horizontal axis (Fig. 1, axis 14) and to be vertically movable by means of a common support (As the transfer arm rotates, the end of the transfer are moves vertically, commonly supported by the axis 14).

Regarding claim 5, the modified Wild further discloses: a spool device comprises at least one spool and (Figs. 1, 3, friction rolls 18, 19) is positioned between two neighboring magazine shafts (as per Bianchi) such that the at least one spool holds the film bags within the film bag holders in a position that suppresses shifting movement in an upward direction when releasing or subsequently moving transfer arms (Col. 3, line 32, “downward turning friction rollers 18,19“ – as the friction rollers move the bag downwards, they meet the claim limitation of suppressing upward shifting movement of the bags after they are released) with respect to the film bags.
 
Regarding claim 6, the modified Wild further discloses: a transfer gap is allowed to be formed between the at least one spool (Figs. 1, 3, friction rolls 18, 19) and a base body of the magazine (Fig. 1, Storage Magazine 10).

Regarding claim 7, the modified Wild further discloses: at least one spool (Figs. 1, 3, friction rolls 18,19) comprises a labyrinth guide that is formed as a protrusion and is configured to suppress an upward movement of a film bag (Col. 3, line 32, “downward turning friction rollers 18,19“ – as the friction rollers move the bag downwards, they meet the claim limitation of suppressing upward shifting movement of the bags after they are released) when the film bag is being guided to a bottom of the film bag holder (this limitation represents a conditional statement.  As such, the cited reference must merely be able to replicate the outcome.  In this instance, as the rollers move the bag down, they prevent upwards movement), or when the transfer arm detaches from the film bag (this limitation is not required, as the term “or” indicates that it is only one of several possible options.  See 112b above).  .

Regarding claim 8, the modified Wild further discloses: the spool device (Figs. 1, 3, friction rolls 18,19) further comprises a housing (while it is not explicitly shown in the drawings, the spools would have to be mounted in some form of housing).

Regarding claim 9, the modified Wild further discloses: at least one counter-holder (Figs. 1 and 2, guide rails 25 and 26) configured to be horizontally movable for suppressing an upward movement of a film bag (the guide rails prevent motion of the film bags off the conveyor.  Depending on how the conveyor is situated, it could prevent upward motion.).

Regarding claim 10, the modified Wild further discloses: the film bag holders (Fig. 1, receiving pocket 24) are configured as at least one of a bracket casing and lock casings (the pocket meets the definition of a bracket, according to Meriam Webster (https://www.merriam-webster.com/dictionary/bracket); “Bracket – “an overhanging member that projects from a structure (such as a wall) and is usually designed to support a vertical load or to strengthen an angle”).

Alternative/Supplemental Rejection

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wild, (US 3955334) in view of Bianchi, (US 20170283103), in further view of Kariyada, (US 2015/0307219).

Regarding claim 4, the modified Wild discloses: the transfer arms are configured to be rotatable around a common horizontal axis.

However, should it be argued that the vertical motion of Wild’s transfer arms does not meet the limitation of the claim, Kariyada teaches; the transfer arms (Figs. 9(1) and 9(2), a bag pickup mechanism 63) are configured to be rotatable around a common horizontal axis (Figs. 9(1) and 9(2), it appears that the device 63 rotates around main rod 67) and to be vertically movable by means of a common support ([0053], “A mounting plate 78 is vertically attached to an operation rod 77A of the air cylinder 77. Slide rods 79 are attached in parallel with the mounting plate 78 to a support piece extending from both ends of the mounting plate 78. The two suckers 76 are fixed on each of the slide rods 79 with screws 80 so as to slide in the vertical direction.”)

.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731